Title: From Thomas Jefferson to Clérisseau, 2 June 1786
From: Jefferson, Thomas
To: Clérisseau, Charles Louis



Vendredi 2me Juin 1786

Monsieur Jefferson a l’honneur de souhaiter [le bonjour] à Monsieur Clerissaut, et de lui envoyer trois cents [livres] pour ses deboursements indiqués dans la note qu’il a [eu] la bonté de lui remettre. [Il] reste à dedomm[ager M. Cle]rissault pour s’avoir  preté avec tant de bonté [aux désirs] de Monsieur Jefferson. Monsr. Jefferson s’y […] pour qu’il ose apprecier le tems et les [travaux? de M.] Clerissaut. Il le supplie donc tres instamment d’avoir la bonté de lui dire avec franchise quel [… pourroit] être acceptable pour les peines qu’il a bien [voulu de prendre?] pour ces objets. Il le prie d’accepter les assurances de son estime.
